IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRANK KESTING,                           §      No. 177, 2014
                                         §
      Plaintiff-Below, Appellant,        §      Court Below: Superior Court
                                         §      of the State of Delaware, in
      v.                                 §      and for New Castle County
                                         §
DELAWARE HOTEL                           §      C.A. No. N12C-07-180 VLM
ASSOCIATES, LP,                          §
                                         §
      Defendant-Below, Appellee.         §

                         Submitted: November 12, 2014
                          Decided: November 13, 2014

      Before STRINE, Chief Justice, HOLLAND and RIDGELY, Justices.

                                    ORDER

      This 13th day of November 2014, the Court, having considered this matter

on the briefs of the parties, has concluded that this appeal should be affirmed on

the basis of and for the reasons assigned by the Superior Court in its Opinion of

March 31, 2014;


      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.


                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice